 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   D.C., a minor by and through his                      Case No.: 15cv1868-MMA- NLS
     Guardian Ad Litem, HELEN GARTER,
12
     on behalf of himself and all others                   ORDER FOLLOWING STATUS
13   similarly situated,                                   CONFERENCE
14                                        Plaintiff,
15   v.
16   COUNTY OF SAN DIEGO, A.B. AND
     JESSIE POLINSKY CHILDREN’S
17
     CENTER, SAN DIEGO COUNTY
18   HEALTH AND HUMAN SERVICES
     AGENCY,
19
                                       Defendants.
20
21
22         On March 25, 2020, the Court held a status conference. ECF No. 94. The parties
23   had previously requested that the Court continue to stay discovery pending a potential
24   filing for a Writ of Certiorari to the United States Supreme Court. ECF No. 90. The
25   parties filed a joint status report as to the current state of discovery in the case at the
26   Court’s request and the Court held a telephonic status conference. ECF No. 93. Pursuant
27   to the discussion during the conference, the Court finds that the request to stay discovery
28   would be more appropriately brought as a motion to stay the entire case, pending the

                                                       1
                                                                                    15cv1868-MMA- NLS
 1   petition for cert. Accordingly, the Court sets a deadline of April 8, 2020 for the parties to
 2   file a motion to stay the case.
 3         IT IS SO ORDERED.
 4   Dated: March 25, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                15cv1868-MMA- NLS
